OPINION
By THE COURT.
Submitted on motions of the plaintiff-appellee seeking orders dismissing the appeals on law and fact for the reason that there is no authority for this Court to entertain such appeals. The judgments appealed from are ones of convicting and sentencing the defendants-appellants for refusing to testify before a committee of the General Assembly of Ohio, in violation of §12845 GC. Since these are criminál proceedings, they are not chancery cases and such appeals may not be maintained. State v. Rickman, 23 Abs 207; State v. Walls, 27 Abs 545; 2 Ohio Jur. (2d) 693.
*599The motions will be sustained but the cases will be retained for determination on questions of law. The appellants will be granted leave to perfect said appeals in accordance with Supplement to Rule VII of this Court.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.